Citation Nr: 0010859	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 7, 1996, for post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation in excess of 30 
percent from November 7, 1996, for post-traumatic stress 
disorder.

3.  Entitlement to an increased evaluation for shrapnel wound 
of the right thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for shrapnel wound 
of the head, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 1996, the Board issued a decision that included 
a denial of the veteran's claim of entitlement to an 
increased rating for PTSD; and a grant of service connection 
for shell fragment wounds of the right thigh and head.  That 
Board decision remanded the case with respect to a claim of 
entitlement to service connection for headaches.

An October 1996 RO rating decision assigned a noncompensable 
evaluation for the shrapnel wounds to the head and right 
thigh.  The veteran appealed that decision as to the assigned 
evaluation.

Subsequently the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court) with respect to 
denied claims including a claim for an increase for PTSD.  In 
a Memorandum Decision dated June 22, 1998, for which the 
judgment was entered the following month, the Court affirmed 
the Board's denial relative to two unrelated claims; and 
vacated and remanded that aspect of the September 1996 Board 
decision denying an increased rating for PTSD.  Thereafter, 
the appeal was returned to the Board.  

A December 1998 RO rating decision granted service connection 
for headaches, which was assigned a 10 percent evaluation, 
effective from August 1994.  The veteran appealed as to the 
assigned rating.  

A June 1999 Board decision addressed the issues of 
entitlement to increased ratings for PTSD, and for shrapnel 
wounds to the head and right thigh.  Pursuant in part to the 
Memorandum Decision of the Court in June 1998, the Board 
remanded the case to the RO for further development with 
respect to the PTSD and shrapnel wound claims. 

An August 1999 RO rating decision increased the evaluation 
assigned for PTSD  from 10 to 30 percent, effective from 
November 1996; increased the evaluation assigned for shrapnel 
wound to the head to 10 percent, effective from August 1994; 
and deferred a decision on a claim for an increase for 
service connected shrapnel wound to the right thigh.  The 
veteran appealed the August 1999 decision.  A December 1999 
rating decision increased the assigned rating for shrapnel 
wound to the right thigh to 10 percent, effective August 
1994.

Thus, based on the foregoing, the issues before the Board 
comprise those found on the first page of this decision. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  Prior to November 7, 1996, the PTSD was manifested by 
symptoms including depression and anxiety; which was 
productive of no more than a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships, or of psychoneurotic symptoms resulting in no 
more than a definite industrial impairment.

3.  Since November 7, 1996, the PTSD is not manifested by 
symptoms which are productive of occupational and social 
impairment with reduced reliability and productivity; nor of 
considerable impairment of his ability to establish or 
maintain effective or favorable relationships; nor of 
considerable industrial impairment.

4.  The shrapnel wound of the right thigh is manifested by a 
small white area less than 5 mm in the right lateral thigh 
area, with a retained small metallic foreign body.    

5.  The shrapnel wound of the head is manifested by  a 2 cm 
"bump" under the skin on top of the scalp covered by a scar 
and with retained metallic foreign body, with complaints of 
tenderness.

6.  The veteran's headaches disability is manifested by 
vascular, tension headaches with complaints of two to three 
occurrences per week; which is relieved by Tylenol or Advil, 
or by rest; which do not interfere much with the veteran's 
ability to work; and manifested by headaches which are not 
shown to be productive of characteristic prostrating attacks.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating prior to November 7, 
1996 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

2.  The criteria for an evaluation in excess of 30 percent 
since November 7, 1996, for PTSD, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411.

3.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.21, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound of the head have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.21, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1999).

5.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims for higher original evaluations for his PTSD, shrapnel 
wounds, and headaches are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the appellant in establishing his 
claim. See 38 U.S.C.A. § 5107(a).  Under Fenderson, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  Except for the PTSD 
claim, the ratings in this case have been effective since the 
initial award of service connection, and the findings in 
Fenderson, supra, are not for consideration.

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claims, and there is no indication that 
there are other relevant records available which would 
support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  Evidence of record include private and 
VA clinical records, and reports of VA examinations including 
numerous examinations in the 1990's.  The record also 
contains several lay statements pertinent to the claims on 
appeal.  Additionally, the veteran and his wife have 
testified during a July 1995 hearing regarding his claims.

PTSD

The record includes the reports of VA examinations in 
November 1994, August 1995, and March 1999.  These reports 
generally show complaints of flashbacks and recurrent 
intrusive recollections of experiences in Vietnam; poor sleep 
and distressing dreams; avoidance of crowds and of thoughts 
associated with Vietnam; and feelings of irritability, 
anxiety, nervousness and depression.  On mental examination, 
the reports generally show findings including that the 
veteran had good attention and concentration; his recent and 
remote memory was intact;  he had no abnormal impulses or 
panic attacks; and there was no evidence of delusions or 
hallucinations.  He was oriented and his judgment and insight 
was intact.  He denied suicidal ideation.  The veteran 
admitted depression and some anxiety, and he appeared nervous 
and guarded.  The report of the March 1999 VA examination for 
PTSD contains a diagnosis of PTSD, prolonged, mild to 
moderate with intervening anxiety and depression, service-
connected.  The report of that examination records that the 
global assessment of functioning (GAF) was 70, both currently 
and for the past year.  

During the most recent VA examination for PTSD, in October 
1999, the veteran's complaints mostly centered on "headache 
and nerves."  He reported that he did not sleep well and 
felt very depressed.  He complained that he slept on average 
four to five hours per night, and indicated that he had 
intervening nightmares approximately at least once per month, 
depending on his mood.  He reported that his bad dreams and 
nightmares related basically to firefights in Vietnam.  He 
reported that he had guilty conflicts of surviving; and at 
times stated that he should have done the right thing, in 
reference to his response to his duty while in Vietnam.  He 
also reported that he had difficulty erasing the memory of 
bagging his fellow soldiers after they were killed and blown 
to pieces.  He also reported that his flashbacks were 
triggered by news stories, TV shows, especially of Vietnam.  
He reported that Vietnamese people made him nervous.  The 
report noted that he had continued complaints of headache.  
He reported that his headaches were getting worse and 
persistent, and that he took Advil, which sometimes helped.  
He was on no medication except for his headaches.  He was 
employed at a hospital in the maintenance department.

On mental status examination, the veteran was appropriately 
dressed and groomed with adequate hygiene and maintained good 
eye contact without any observed abnormal movements or 
mannerisms.  His affect and mood were quite guarded and 
depressed.  He was cooperative and was able to provide 
information of his military service and his life thereafter.  
There was no indication of any abnormal thought process.  His 
speech remained clear and coherent without any indication of 
clouding of sensorium or any organic process.  He appeared to 
be of average intelligence.  His memory of remote and recent 
events was appropriate.  His attention and concentration were 
also appropriate.  He was oriented to name, place, date and 
to the present situation.  His insight and judgment were 
intact.  His interaction and communication, although minimal 
in extent, was still within an acceptable range. There was no 
indication of any panic attacks or any abnormal impulse 
control problems.  He was cooperative throughout the 
interview.  He admitted to having headache and depression on 
a daily basis.

The report contains an Axis I diagnosis of (1) PTSD, chronic, 
moderate, with intervening anxiety and depression, service-
connected; (2) dysthymic disorder, moderate, recurrent, 
secondary to PTSD; and (3) anxiety disorder, generalized, 
chronic, secondary to PTSD.  The global assessment of 
functioning (GAF) was 70, both currently and for the past 
year.  The report concluded that the veteran appeared to 
continue to experience symptomatology related to PTSD; that 
he continued to be gainfully employed, but had continued 
stress in maintaining adequate relationships with others.  He 
had persistent intrusive recollection of events in Vietnam, 
leading to distressing dreams, flashback and nightmares.  
This in turn had led to increased psychological distress with 
anxiety and depression, which the veteran had tried to avoid 
through isolation.  The report noted that the veteran 
continued to have feelings of detachment with restricted 
range effect, especially affected by his perception that the 
community did not accepted him because he was a Vietnam 
veteran.  His daily thoughts and feelings were directly 
influenced by his psychological trauma from Vietnam.

During a November 1999 VA general examination, the veteran 
reported that he currently was not on any medications.  He 
reported complaints of nightmares in the last few years, and 
that he dreamed about the war in Vietnam and of friends who 
were killed during that time.  The veteran was employed as a 
maintenance officer in a hospital.  On examination, 
neurological examination was normal, including memory.  
Behavior was normal, comprehension and coherence were both 
good, and the veteran was oriented as to time, space and 
person.  He did not appear to be anxious or depressed at the 
time of the examination.  The report contains diagnoses of 
PTSD, history of generalized anxiety disorder, and history of 
depression.

In January 1995, a rating decision of the RO awarded the 
veteran service connection for PTSD and assigned a 10 percent 
evaluation, effective from August 18, 1994.  In August 1999, 
the veteran's disability evaluation for PTSD was increased 
from 10 to 30 percent, effective from November 7, 1996.  That 
evaluation currently is in effect.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
evaluation was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation for PTSD 
encompassed definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994). See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent disability evaluation for PTSD was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), 
effective from November 7, 1996, a 30 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In reviewing the veteran's PTSD for the period prior to 
November 7, 1996, as discussed above, only the previous 
regulatory criteria may be used to evaluate that disability.  
In the judgment of the Board, the level of disability 
demonstrated for the period prior to November 7, 1996, 
supports a finding that the veteran's symptoms of PTSD more 
nearly approximate the criteria required for a 30 percent 
evaluation for that period.  A review of the medical evidence 
and the opinions expressed by the VA psychiatric examiner 
adequately support that finding.  The record shows that prior 
to November 7, 1996, the veteran manifested recurrent 
intrusive thoughts of Vietnam, nightmares, irritability, 
anxiety and some depression.  In August 1995, he reported 
that he experienced continuous flashbacks regarding Vietnam, 
and would wake up at night and run.  His sleep was poor and 
he experienced nightmares.  He tried to keep busy to avoid 
thoughts of Vietnam.  He was easily angered and was very 
irritable.  He avoided crowds and socialized little.  He has 
complaints of sleep problems including nightmares; avoidance 
of thoughts of Vietnam; and anxiety and depression which 
affect his occupational and social adaptability.  This would 
reasonably support an increase to 30 percent under the 
previous criteria. 

Regarding an increase in excess of 30 percent, the Board has 
reviewed the medical record for both the period prior to 
November 7, 1996, and the current record.  The Board does not 
find evidence of PTSD symptomatology for either period which 
meets the schedular criteria for a 50 percent rating, as set 
out above.  For the period either prior to or from November 
7, 1996, the Board does not find evidence of symptomatology 
to show that the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or that by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The Board also does not find that the 
current medical record presents evidence of PTSD 
symptomatology which meets the schedular criteria for a 50 
percent rating under the revised criteria as set out above; 
such as experiencing panic attacks, having impaired judgment, 
memory loss, etc, which would justify an increase to 50 
percent.  

In this regard, the veteran's PTSD has been found to 
essentially be manifested by moderate symptoms, with 
associated symptomatology of recurrent, moderate depression 
and some anxiety, with nervousness.  With respect to 
evaluating the symptomatology under Diagnostic Code 9411, the 
Board notes that the veteran's recent and remote memory has 
been intact and appropriate; his attention and concentration 
has been good; he is oriented as to name, place and date; he 
has shown no indication of any panic attacks or abnormal 
impulses; his insight and judgment are intact.  There is no 
indication of hallucinations, or of suicidal or homicidal 
ideations.  When examined most recently, the examiner noted 
that there was no indication of any abnormal thought process, 
and the veteran's speech was clear and coherent, without any 
indication of clouding of sensorium or any organic process.  
Further, the veteran was working and was married, thus 
indicating some degree of social and industrial stability.  

Finally, the medical evidence shows that the veteran's GAF 
score in March and October 1999 was 70.  Although a GAF score 
was not recorded during VA examinations prior to November 
1996, findings during that period appear to be similar to 
findings in the 1999 VA examinations.  Such a score of 70 
indicates some mild symptoms or some difficulty in social or 
occupational functioning, but that the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships.  Such a score is not consistent 
with a finding of considerable industrial impairment that 
would support a rating in excess of 30 percent.  Nor is it 
compatible with the revised criteria for an increased rating 
for the period from November 7, 1996.  Hence, the Board is 
unable to conclude that the veteran's PTSD was manifested by 
symptomatology that would support a rating in excess of 30 
percent either before or since November 7, 1996.

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of 30 percent for the veteran's service-
connected PTSD for the period prior to November 7, 1996, but 
no more.  Similarly, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the period from 
November 7, 1996.

The Board notes that in addition to PTSD, the veteran was 
diagnosed with dysthymic disorder and anxiety disorder, both 
as secondary to PTSD; which are both not service connected.  
However, even if all the veteran's psychiatric symptomatology 
for either period under review is attributed to his PTSD, the 
disorder is not shown to warrant more than a 30 percent 
evaluation under either the former or present criteria of 
Diagnostic Code 9411.

Shrapnel Wounds

VA medical records show that in September 1970, the veteran 
complained of a tingling sensation in the hair and scalp 
area.  The report noted the presence of a 2 mm. hard nodule 
under the skin of the vertex of the scalp, which was the site 
of a previous shell fragment wound.  There was no tenderness 
or pain in the neck or posterior portion of the skull.  
Neurological examination was negative.

During a February 1999 VA examination for scars, the veteran 
reported that he presently would get headaches once in a 
while.  No other symptoms were reported.  On examination 
there was a 2 cm "bump" under the skin on top of the scalp, 
which was rough with sharp edges.  There was scar tissue over 
the bump.  The "bump" had the characteristics of a 
remaining shrapnel fragment under the skin.  Tenderness was 
present.  No edema, infection, or swelling was noted.  There 
was no adherence to the underlying bone or tissue.  The 
texture was rough and hard, stony and metallic.  There was no 
ulceration, elevation or depression of the scar except for 
the small "bump" that resulted from the lodging of the 
shrapnel fragment under the skin.  There was no loss of 
tissue, and no keloid formation or inflammation.  The color 
of the scar was similar to the surrounding area and there was 
no disfigurement, and the scar was covered by hair.  The 
report noted that there was no limitation of function, except 
for the claimed headaches.  The report contains a diagnosis 
of shrapnel fragment under the skin on the scalp, along with 
a scar 2 cm. in length, which was nontender and chronic. 

During a November 1999 VA general examination, the veteran 
reported that while in the service he had a grenade shrapnel 
injury to his right occipital area of the scalp and also a 
shrapnel injury to the right upper lateral thigh area.  This 
happened in 1969.  At that time he had some mild bleeding 
from the scalp wound.  No sutures were taken and after 
achieving hemostasis, a Band Aide was applied.  No physician 
saw the wound and he was not hospitalized.  

On examination during the November 1999 VA examination, the 
skin showed freckling.  There was fissuring in the posterior 
part of the neck and there was actinic keratosis lesions.  
There was a small white area less than 5 mm in the right 
lateral thigh area at the site of shrapnel injury.  No 
lymphadenopathy or edema was present.  There was an area of 
bump in the scar in the right occipital area.  No external 
scars were seen.  

During a November 1999 VA examination for scars, the examiner 
noted a small 5 mm scar, which was hypopigmented, on the 
right upper lateral thigh.  No redness or keloid formation 
was shown.  There was a bumpy area on the right occipital 
region of the scar one to 1/4 inch.  No tenderness was seen.  
No other scars were seen.  There was evidence of damage due 
to sun in the form of freckling and fissuring as well as 
actinic keratosis.  The report noted that there was no 
disfigurement of the face or neck.  An associated report of 
X-ray of the right femur contains an impression indicating 
the presence of a small metallic foreign body within the soft 
tissues lateral to the hip, most likely representing 
shrapnel, otherwise negative.  The report contains a 
diagnosis of shrapnel injury, right occipital area and right 
thigh.

During a November 1999 VA examination for muscles, the 
veteran reported that he did not recall any muscle injury or 
loss of muscles.  He reported complaints of  occasional right 
upper thigh pain and numbness, which he attributed to the 
shrapnel injury.  Clinically except for the small area of 
hypopigmentation the clinical examination was absolutely 
normal.  The report noted that there was no evidence of any 
muscle injury or muscles disease or muscle problems; and no 
joint problems.

The veteran's shell fragment wounds of the right thigh and of 
the head are each evaluated as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Under that diagnostic 
code a 10 percent evaluation is the maximum allowable, which 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  Scars also may be 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
which warrants a maximum evaluation of 10 percent for 
superficial, poorly nourished scars with repeated ulceration.  
Scars also may be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, on the basis of any related limitation 
of function of the body part they affect.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face, or neck, a 10 percent 
evaluation is warranted for a disfiguring scar of the face 
which is of moderate impairment.  If the scar is severely 
disfiguring, especially if it produces a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
evaluation is warranted.  This code provides that a 50 
percent evaluation is warranted for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

The record shows that the veteran's shrapnel wound of the 
head is manifested by a 2 cm "bump" under the skin on top 
of the scalp, which is covered by scar tissue.  There is 
reported tenderness and there is a retained shrapnel fragment 
under the skin.  But there is no edema, ulceration, 
adherence, keloid formation, infection, loss of tissue, 
disfigurement or swelling.  The scar is covered by hair.  The 
February 1999 VA examination report noted that there was no 
limitation of function except for the claimed headaches, 
which are separately service-connected.  

On this basis the Board finds that an increase for the 
shrapnel wound disability of the head is not warranted.  This 
disability is manifested essentially by a tender scar, which 
warrants no more than a 10 percent evaluation under 
Diagnostic Code 7804, for a superficial scar that is tender.  
There is no evidence of any related limitation of function, 
or extent of disfigurement by scar that would warrant an 
increase under other pertinent codes. 

With respect to the shrapnel wound of the right thigh, the 
Board finds similarly that an increase is not warranted.  
This disability is manifested by a small area of 
hypopigmentation in the upper right thigh, with X-ray 
evidence of a small metallic foreign body within the soft 
tissue lateral to the hip.  There is no clinical evidence of 
any related limitation of function, and except for the 
pigmentation aspect, the clinical examination for muscles was 
normal.  Therefore, an evaluation in excess of 10 percent on 
the basis of related limitation of function is not warranted; 
and evaluation under Diagnostic Code 7800 is not applicable 
because this wound disability is not located on his head, 
face or neck.  

Headaches

During a June 1998 VA examination the veteran reported that 
he had had bad migraines in the past but presently his 
headaches did not bother him too much or interfere with his 
ability to work.  His headaches were a dull ache over the top 
of the head.  After examination, the assessment was that the 
veteran had vascular headaches that were not currently a big 
problem.  During a September 1998 VA examination the veteran 
reported similar complaints.  After examination, the 
assessment at that time was that the headaches were post-
traumatic headaches, which the examiner believed were related 
to a shrapnel injury to the scalp and skull.  The examiner 
opined that the headaches presently were not actually 
migrainous in nature.

During a November 1999 VA general examination, the veteran 
reported complaints of present headaches occurring two to 
three times per week, mainly in the afternoon, and lasting 
from one to one and a half hours.  There was no associated 
nausea or vomiting but the veteran complained of some 
spectacles in front of his eyes.  The headaches were relieved 
by Tylenol or Advil, or by rest.  After examination, the 
examination report contains a diagnosis of headaches, 
vascular, tension. 

The veteran's headaches disability is currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Headaches 
are rated by analogy to migraine.  38 C.F.R. § 4.20 (1999).  
Under Diagnostic Code 8100, evaluation is based on the extent 
of impairment due to attacks of migraine headaches.  A 10 
percent rating for migraine requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating for migraine requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating for migraine requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for headaches.  In order to warrant at 
least an increase in excess of a 10 percent rating, the 
veteran would have to have characteristic prostrating attacks 
occurring on an average once a month over the last several 
months one in two months over the last several months.  The 
veteran described having headaches two to three times per 
week, lasting from one to one and a half hours.  The veteran 
has reported, however, that the headaches do not bother him 
much or interfere much with his ability to perform his work.  
The record does not indicate that the veteran has sought 
medical treatment in recent years for headaches, and the 
veteran has indicated that he receives relief from medication 
or rest.  Moreover, while the Board has considered the 
reported frequency, there is no evidence that the headaches 
are productive of characteristic prostrating attacks 
requisite for an increase under the schedular criteria.  

Based on the evidence presented, the Board cannot say that 
the disability picture more closely approximates the rating 
criteria for an evaluation in excess of 10 percent.  In this 
regard, the clinical evidence does not show that the veteran 
suffers from migraine headaches, with characteristic 
prostrating attacks averaging once a month over the last 
several months.  Therefore, the veteran's claim is denied.

Conclusion

With respect to all of the claims on appeal here, in reaching 
the foregoing decisions the Board finds that the evidence of 
record does not present such an unusual or exceptional 
disability picture which would warrant referral of the case 
to the RO for consideration of a higher rating on an extra-
schedular basis.  None of the disabilities under 
consideration is shown to have caused a marked interference 
with employment, such as significant lost time from, or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown 9 Vet. App. 337 (1996).

Further with respect to all of the claims on appeal here, the 
Board has considered the doctrine of benefit of doubt under 
38 U.S.C.A. § 5107 (West 1991), but finds that there is not 
an approximate balance of positive and negative evidence on 
the merits to warrant an increase over the existing ratings 
or that granted herein.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 30 percent for PTSD, is 
granted for the period prior to November 7, 1996.

An evaluation in excess 30 percent for PTSD as of November 7, 
1996 is denied.

An evaluation in excess of 10 percent for shrapnel wound of 
the right thigh is denied. 

An evaluation in excess of 10 percent for shrapnel wound of 
the head is denied. 

An evaluation in excess of 10 percent for headaches is 
denied.  


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


